—In an action, inter alia, to recover damages for legal malpractice, the defendant Arnold A. Brenhouse appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), dated February 3, 2000, which denied his motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The appellant moved to dismiss the complaint insofar as asserted against him based on a general release executed by the plaintiffs. The meaning and coverage of a general release necessarily depends upon the controversy being settled and the purpose for which the release was given. The release may not be read to cover matters which the parties did not intend to cover (see, Cahill v Regan, 5 NY2d 292, 299; Stone v Aronwald & Pykett, 275 AD2d 706; Lefrak SBN Assocs. v Kennedy Galleries, 203 AD2d 256). We agree with the Supreme Court that there is an issue of fact as to whether the plaintiffs intended to release the appellant from the claims alleged in the complaint. Thus, the appellant’s motion was properly denied. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.